Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

OFFICE ACTION
	This is a response to the election filed on 10/11/2022.
	Claims 1-11 and 15-20	=	elected without traverse
	Claims 21-23 are new claims added and stated by the Applicant as having similar subject matter with claims 1-11 and 15-20. 
Thus, claims 1-11, 15-23 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11, 15-23  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected because it is unclear that that “a first supply voltage”  and “a first voltage supply”, as presented,  are the same or different. If they are the same then "said' or "the" must be used accordingly and consistency of claimed word should be used.  If they are not the same, then “first” and “second” should be inserted accordingly for clarification and the claim need to amend to clarify and to define the difference.
Claims 2-11 are rejected because they depend from claim 1.
Claims 15-23 are rejected for the same reason.
Claims 2 and 19 are rejected because it is unclear that that “the first supply voltage”  and “the first voltage supply”, as presented, are the same or different. If they are the same then "said” or "the" must be used accordingly and consistency of claimed words should be used.  If they are not the same, then “first” and “second” should be inserted accordingly for clarification and the claim need to amend to clarify and to define the difference.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 	(a)(2) The claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Insofar “a first supply voltage”  and “a first voltage supply” are understood.

Claims 1-2, 4-6, 8, 11, 15-19 and 21 are rejected under 35 U.S.C. 102(a) (1) being anticipated by the prior art of record Zelikson (US 2015/0149794)
Regarding claim 1, the prior art discloses:
An IC comprising: 
a first set of devices (Gated circuitry in fig 1, 6-7) configured to operate on a first supply voltage (VCC/VCCG in fig 1, 3-7), and being located on a first layer of the IC (fig 1-3); 
a set of metal layers (see fig 2-3) above the first layer, the set of metal layers comprising a first metal layer and a second metal layer (fig 2-3), the first metal layer extending in at least a first direction and a second direction different from the first direction (fig 2-3); and 
a header circuit (Power gate in fig 1, 5-7) above the first set of devices (Gated circuitry in fig 1), at least a portion of the header circuit being positioned between the first metal layer and the second metal layer (fig 2-3), the header circuit configured to be coupled to a first voltage supply (VCC/VCCG)  having the first supply voltage (VCC/VCCG), and configured to provide the first supply voltage to the first set of devices (Power Gate in fig 5-7 (transistor) having control logic to control transistor to couple non-gated power/ ungated power VCC to provide gated power VCCG to Gated circuitry in fig 1, 5-7).
(Claim 2) a second set of devices configured to operate on the first supply voltage (second set of devices are devices connected to directly to VCC in fig 1, 3, 5 (always-on/ non-gated-power VCC/ungated power VCC), being located on the first layer of the IC (fig 2-3) and being coupled to the first voltage supply (VCC).
(Claim 4) wherein the second set of devices comprises: a header control circuit (control logic in fig 5) adjacent to the first set of devices (gated circuitry 114 connected to VCCG), coupled to the header circuit (Power gate in fig 1, 5), and configured to generate a control signal (control signal to control switches in Power Gate).
(Claim 5) an interconnect (in fig 1-3, 5-7) coupled between the first set of devices (gated circuitry) and the first voltage supply (VCC), the interconnect being configured to provide an electrical connection between the first set of devices (Gated circuitry) and the header circuit (Power gate in fig 1, 5-7), and the interconnect including the set of metal layers (fig 2-3) embedded in one or more layers of a dielectric material.
(Claim 6) wherein the first metal layer of the set of metal layers corresponds to a topmost metal layer; and the second metal layer of the set of metal layers is adjacent to the topmost metal layer (fig 2-3).
(Claim 8) wherein the header circuit (fig 5) comprises: a transistor comprising: a gate being a portion of the second metal layer of the set of metal layers (fig 2-3), the gate being configured to receive a control signal from a control circuit (control logic in fig 5); a source coupled to the first supply voltage (VCC); and a drain coupled to the first set of devices (gated circuitry), and configured to provide the first supply voltage to the first set of devices (Power Gate in fig 1, 5 having control logic to control power gate to provide gated power VCCG to Gated circuitry in fig 1)
(Claim 11)  a first conductive line extending in at least the first direction or the second direction, and being coupled to the first supply voltage (VCC) and a source region of the header circuit (fig 5); a second conductive line extending in at least the first direction or the second direction, and being coupled to at least a drain region of the header circuit (fig 5); a third conductive line extending in at least the first direction or the second direction, and being coupled to a reference supply voltage (VCCG) and at least the first set of devices; and a gate region of the header circuit (fig 5) extending in at least the first direction and the second direction, the gate region being between the first conductive line and the second conductive line (fig 5).
Claims 15-19 and 21 recite similar subject matter and are rejected for the same reason.

Claims 1-2, 4-6, 8, 11, 15-19 and 21 are rejected under 35 U.S.C. 102(a) (1) being anticipated by the prior art of record Nelson (US 2020/0066854)
Regarding claim 1, the prior art discloses:
An IC comprising: 
a first set of devices (CORE   LOGIC in fig 1) configured to operate on a first supply voltage (VCC), and being located on a first layer of the IC; 
a set of metal layers above the first layer, the set of metal layers comprising a first metal layer and a second metal layer, the first metal layer extending in at least a first direction and a second direction different from the first direction (fig 2-13); and 
a header circuit (PG transistor in fig 1) above the first set of devices, at least a portion of the header circuit being positioned between the first metal layer and the second metal layer (fig 3-10, 13), the header circuit configured to be coupled to a first voltage supply having the first supply voltage (VCC in fig 1), and configured to provide the first supply voltage to the first set of devices (CORE LOGIC).
(Claim 2)  a second set of devices configured to operate on the first supply voltage (devices connected to VCC), being located on the first layer of the integrated circuit and being coupled to the first voltage supply (VCC).
(Claim 4) wherein the second set of devices comprises: a header control circuit (M1-M2 in fig 1) adjacent to the first set of devices (CORE LOGIC), coupled to the header circuit (PG in fig 1) , and configured to generate a control signal.
(Claim 5) an interconnect coupled between the first set of devices and the first voltage supply (fig 1), the interconnect being configured to provide an electrical connection between the first set of devices (CORE LOGIC) and the header circuit (PG), and the interconnect including the set of metal layers embedded in one or more layers (fig 2-10, 13) of a dielectric material.
(Claim 6) wherein the first metal layer of the set of metal layers corresponds to a topmost metal layer; and the second metal layer of the set of metal layers is adjacent to the topmost metal layer (fig 2-10, 13)
(Claim 8) wherein the header circuit comprises: a transistor (fig 1) comprising: a gate being a portion of the second metal layer of the set of metal layers, the gate being configured to receive a control signal from a control circuit (M1-M2); a source coupled to the first supply voltage (VCC); and a drain coupled to the first set of devices (CORE LOGIC), and configured to provide the first supply voltage to the first set of devices.
(Claim 11)  a first conductive line extending in at least the first direction or the second direction, and being coupled to the first supply voltage (VCC) and a source region of the header circuit (fig 1); a second conductive line extending in at least the first direction or the second direction, and being coupled to at least a drain region of the header circuit (fig 1); a third conductive line extending in at least the first direction or the second direction, and being coupled to a reference supply voltage (On-die VCC gated) and at least the first set of devices (CORE LOGIC) ; and a gate region of the header circuit extending in at least the first direction and the second direction, the gate region being between the first conductive line and the second conductive line (fig 5).
Claims 15-19 and 21 recite similar subject matter and are rejected for the same reason.

Claims 1-2, 4-6, 8, 11, 15-19 and 21 are rejected under 35 U.S.C. 102(a) (1) being anticipated by the prior art of record Agarwal (US 2016/0261252)
Regarding claim 1, the prior art discloses:
An IC comprising: 
a first set of devices configured to operate on a first supply voltage (VCC/VVCC in fig 1-2, 4-6), and being located on a first layer of the IC; 
a set of metal layers (fig 3-6) above the first layer, the set of metal layers comprising a first metal layer and a second metal layer, the first metal layer extending in at least a first direction and a second direction different from the first direction (fig 3-6); and 
a header circuit (sleep transistor in fig 1-2, 4-6) above the first set of devices, at least a portion of the header circuit being positioned between the first metal layer and the second metal layer (fig 4-6), the header circuit configured to be coupled to a first voltage supply having the first supply voltage (VCC/VVCC), and configured to provide the first supply voltage to the first set of devices (Sleep transistor provide the first supply voltage VCC/VVCC to the first set of devices ( devices connected to gated power VVCC).
(Claim 2) a second set of devices configured to operate on the first supply voltage (devices that connect directly to VCC or VAON), being located on the first layer of the IC (fig 3-6) and being coupled to the first voltage supply.
(Claim 4) wherein the second set of devices comprises: a header control circuit (circuit to provide Sleep signal in fig 1-2, 4-6) adjacent to the first set of devices, coupled to the header circuit, and configured to generate a control signal (Sleep signal).
(Claim 5) an interconnect (fig 4-6) coupled between the first set of devices and the first voltage supply, the interconnect being configured to provide an electrical connection between the first set of devices (devices connected to VVCC) and the header circuit (Sleep  transistor), and the interconnect including the set of metal layers (fig 4-6) embedded in one or more layers of a dielectric material.
(Claim 6) wherein the first metal layer of the set of metal layers (fig 4-6) corresponds to a topmost metal layer; and the second metal layer of the set of metal layers is adjacent to the topmost metal layer (fig 4-6).
	(Claim 8) wherein the header circuit comprises: a transistor (Sleep transistor) comprising: a gate being a portion of the second metal layer of the set of metal layers, the gate being configured to receive a control signal (sleep signal) from a control circuit (circuit providing sleep signal to control sleep transistor); a source coupled to the first supply voltage; and a drain coupled to the first set of devices (fig 1-2, 4-6), and configured to provide the first supply voltage (VCC/VVCC) to the first set of devices.
(Claim 11)  a first conductive line extending in at least the first direction or the second direction, and being coupled to the first supply voltage (VCC) and a source region of the header circuit (Sleep transistor in fig  1-2, 4-6)); a second conductive line extending in at least the first direction or the second direction, and being coupled to at least a drain region of the header circuit (sleep transistor in fig 1-2, 4-6); a third conductive line extending in at least the first direction or the second direction, and being coupled to a reference supply voltage VCC/VVCC and at least the first set of devices; and a gate region of the header circuit extending in at least the first direction and the second direction, the gate region (gate of Sleep transistor in fig 1-2, 4-6) being between the first conductive line and the second conductive line.
Claims 15-19 and 21 recite similar subject matter and are rejected for the same reason.

Claims 1-2, 4-6, 8, 11, 15-19 and 21 are rejected under 35 U.S.C. 102(a) (1) being anticipated by the prior art of record Eisenstadt (US 2005/0091629)
Regarding claim 1, the prior art discloses:
An IC comprising: 
a first set of devices configured to operate on a first supply voltage, and being located on a first layer of the IC (devices connected to power gating transistors (in fig 2, 5, 8-15, 19), to provide first voltage to the first set of devices); 
a set of metal layers above the first layer, the set of metal layers comprising a first metal layer and a second metal layer, the first metal layer extending in at least a first direction and a second direction different from the first direction (fig 5); and 
a header circuit (power gating transistors in fig 2, 5, 8-15, 19) above the first set of devices, at least a portion of the header circuit being positioned between the first metal layer  and the second metal layer (fig 5), the header circuit configured to be coupled to a first voltage supply having the first supply voltage, and configured to provide the first supply voltage to the first set of devices (power gating transistors in fig 2, 5, 8-17, 19 couple non-gate/ungated  VDD power to provide gated power to the first set of devices)
(Claim 2) a second set of devices configured to operate on the first supply voltage (second set of devices connect to non-gated VDD (par 116, fig 7 ), being located on the first layer of the IC and being coupled to the first voltage supply (Non-gated VDD).
(Claim 4) wherein the second set of devices comprises: a header control circuit (the circuit that provide signals to control power gating transistors in fig 2, 5, 8-15, 19) adjacent to the first set of devices, coupled to the header circuit, and configured to generate a control signal (signal to control power gating transistors in fig 2, 5, 8-16, 19)  .
(Claim 5) an interconnect coupled between the first set of devices and the first voltage supply (VDD), the interconnect being configured to provide an electrical connection between the first set of devices and the header circuit (power gating transistors in fig 2, 5, 8-17, 19), and the interconnect including the set of metal layers embedded in one or more layers of a dielectric material (fig 5).
(Claim 6) wherein the first metal layer of the set of metal layers corresponds to a topmost metal layer; and the second metal layer of the set of metal layers is adjacent to the topmost metal layer (fig 5).
(Claim 8)  wherein the header circuit comprises: a transistor  (power gating transistors in fig 2, 5, 8-17, 19) comprising: a gate being a portion of the second metal layer of the set of metal layers, the gate being configured to receive a control signal from a control circuit; a source coupled to the first supply voltage; and a drain coupled to the first set of devices (fig 5, 16-17), and configured to provide the first supply voltage to the first set of devices.
(Claim 11)  a first conductive line extending in at least the first direction or the second direction, and being coupled to the first supply voltage (non-gated VDD)and a source region (fig 5) of the header circuit (Power gating transistor); a second conductive line extending in at least the first direction or the second direction, and being coupled to at least a drain (fig 5) region of the header circuit; a third conductive line extending in at least the first direction or the second direction, and being coupled to a reference supply voltage ( gated voltage in fig 5) and at least the first set of devices; and a gate region of the header circuit extending in at least the first direction and the second direction, the gate region being between the first conductive line and the second conductive line (fig 5).
Claims 15-19 and 21 recite similar subject matter and are rejected for the same reason.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 9-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over one or more of above mentioned main references in the 35 USC 102 rejections in view of one or more of:  secondary references below.
The main references disclose substantially all the elements in the claims except elements/features regarding layers, hard-mask, material in claims 7, 9-10 ; however, these elements/feature is disclosed by one or more of the following secondary references:
Kaneko (US 2011/0309353), par 8, 78, 80, 91, 113-114, 188, 204, 207-209.
Lin (US 2019/0280106), par 12,  24-25.
Cheng (US 2011/0127,608), par 44-45, 65.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (in the instant application) to utilize elements/features regarding layers, hard-mask, material in claims 7, 9-10 because many reasons, from general reasons such as design choice,  preferred material, suitable process, meeting particular needs, to specific applications such as etching requirements, stacking purpose, protection/ prevention  of deterioration/loss of properties, increase on-state current, layer protection, etc., as disclosed in the above cited paragraphs of the secondary references.

Allowable Subject Matter
Claims 3, 20, and 22-23 are objected to as being dependent upon a rejected base claim , but would be allowable if rewritten to overcome the rejection(s) under 35 USC 112, 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DINH whose telephone number is 571-272-1890.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, Jack Chiang can be reached on 571-272-7483.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. 
To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PAUL DINH/          Primary Examiner, Art Unit 2851